EXHIBIT 4.A TENNESSEE GAS PIPELINE COMPANY as Issuer and WILMINGTON TRUST COMPANY as Trustee THIRD SUPPLEMENTAL INDENTURE Dated as of July 23, 2008 To INDENTURE Dated as of December 15, 1981 TABLE OF CONTENTS Page ARTICLE 1 Relation to Indenture; Definitions 1 SECTION 1.01. Relation to Indenture. 1 SECTION 1.02. Definitions. 1 SECTION 1.03. General References. 1 ARTICLE 2 Amendments to Indenture 1 SECTION 2.01. Legal Existence. 1 SECTION 2.02. Non-Recourse to any General Partner; Immunity of Incorporators, Stockholders, Officers, Directors, Etc. 2 SECTION 2.03. Consolidation, Merger and Sale. 2 SECTION 2.04. Supplemental Indentures Without Consent of Holders. 3 ARTICLE 3 Miscellaneous 3 SECTION 3.01. Certain Trustee Matters. 3 SECTION 3.02. Continued Effect. 3 SECTION 3.03. Governing Law. 3 SECTION 3.04. Counterparts. 3 THIRD SUPPLEMENTAL INDENTURE, dated as of July 23, 2008 (this “Third Supplemental Indenture”), between TENNESSEE
